UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6969


DONNIEL WOODS,

                  Plaintiff - Appellant,

             v.

STATE OF SOUTH CAROLINA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(9:08-cv-03767-TLW)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donniel Woods, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donniel     Woods    appeals      the    district        court’s    orders

dismissing his complaint without prejudice for failure to state

a   claim    on    which     relief    could         be    granted,     and     denying

reconsideration of that order.            On appeal, we confine our review

to the issues raised in the Appellant’s brief.                          See 4th Cir.

Rule    34(b).      Woods’     brief   fails     to       challenge     the    district

court’s     dispositive      conclusion       that    his    complaint        failed   to

state a claim on which relief could be granted.                         In addition,

Woods    alleges    no   error    committed      by       the   district      court    in

denying reconsideration of that order.                     Accordingly, we affirm

the orders of the district court, and deny Woods’ motions for

discovery.       We dispense with oral argument because the facts and

legal   contentions      are     adequately     presented        in    the    materials

before the court and argument would not aid in the decisional

process.

                                                                                AFFIRMED




                                          2